DETAILED ACTION

1.	The Office Action is in response to Application 15929453 filed on 05/04/2020. Claims 1-24 are pending.      

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 05/04/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

	 				Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

 5. 	Claim 1 -16, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-3, 8, 4-7, 9, 10-14, 1 of US Patent US 10640040 and US 6420975 (referred as “975”)  indicated below.  
For Claim 1-16 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with vehicular vision system,.  As clearly indicated in the table below, each claimed limitations of claim 1-16 of the current application are anticipated by the corresponding limitations of claim 1-3, 8, 4-7, 9, 10-14, 1 of the reference patent except for forward viewing camera disposed at and viewing at least forward through a windshield of the equipped vehicle.
.

 US 10640040
Claim 1:

A vehicular vision system, said vehicular vision system comprising: a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each viewing exterior of the equipped vehicle;  

said plurality of cameras comprising a forward viewing camera disposed at and viewing at least forward through a windshield of the equipped vehicle, said forward viewing camera comprising an imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said forward viewing camera operable to capture image data;  

said plurality of cameras comprising a rear camera disposed at a rear portion of the equipped vehicle, said rear camera comprising an imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said rear camera viewing at least rearward of the equipped vehicle and operable to capture image data;  

claim 13’s limitation:
wherein said plurality of cameras comprises (i) a driver-side camera disposed at a driver side of the equipped vehicle, said driver-side camera comprising an imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said driver-side camera viewing at least sideward of the driver side of the equipped vehicle and operable 
third mono coaxial cable carries control data from said control to said driver-side camera and carries via LVDS image data captured by said driver-side camera from said driver-side camera to said control, and (ii) a passenger-side camera disposed at a passenger side of the equipped vehicle, said passenger-side camera comprising an imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said passenger-side camera viewing at least sideward of the passenger side of the equipped vehicle and operable to capture image data, and wherein said passenger-side camera has an LVDS chip, and wherein said passenger-side camera connects with said control via a fourth mono coaxial cable, and wherein said fourth mono coaxial cable carries control data from said control to said passenger-side camera and carries via LVDS image data captured by said passenger-side camera from said passenger-side camera to said control


wherein said forward viewing camera connects with said control via a first mono coaxial cable;  wherein said rear camera connects with said control via a second mono coaxial cable;  wherein said first mono coaxial cable carries control data from said control to said forward viewing camera and carries via LVDS image data captured by said forward viewing camera from said forward viewing camera to said control;  wherein said second mono coaxial cable carries control data from said control to said rear camera and carries via LVDS image data captured by said rear camera from said rear camera to said control;  wherein image data captured by said forward viewing camera and 










wherein said control generates an output provided to a video display device of the equipped vehicle, said video display device comprising a video display screen viewable by a driver of the equipped vehicle;  and wherein said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera and carried to said control by said second mono coaxial cable

said forward viewing camera and said rear camera each comprising a respective Low Voltage Differential Signaling (LVDS) chip;  

a control disposed at the equipped vehicle, said control comprising an image processor;  wherein said control comprises a plurality of LVDS chips;  


claim 2’s limitation:
wherein image data captured by at least said rear camera of said plurality of cameras is processed at said image processor of said control to detect an object present rearward of the equipped vehicle





claim 3’s limitation:
responsive to said processing of captured image data at said image processor of said control, said vehicular vision system determines movement vectors, and wherein, responsive to determination of movement vectors, said vehicular vision system determines that the detected object is an object of interest rearward of the equipped vehicle


claim 4’s limitations:
responsive at least in part to determining, via processing of captured image data at said image processor of said control, that the detected object is a hazardous object rearward of the equipped vehicle, an alert is provided to the driver of the equipped vehicle


wherein said control is operable to process input from at least one selected from the group consisting of an ultrasound sensor, a radar sensor, an infrared sensor and a Lidar sensor

claim 6’s limitations:
wherein said control receives input from at least one non-permanently mounted device

claim 7’s limitations:
wherein at least one selected from the group consisting of (i) said non-permanently mounted device is plugged into a port attached to a bus architecture of the equipped vehicle, (ii) said non-permanently mounted device is wirelessly connected to a bus architecture of the equipped vehicle, (iii) said non-permanently mounted device comprises a mobile phone device and (iv) said non-permanently mounted device comprises a camera

claim 8’s limitations:
wherein said non-permanently mounted device comprises a camera that is wirelessly linked to the equipped vehicle

claim 9’s limitations:
wherein each camera of said plurality of cameras comprises a wafer level camera

claim 10’s limitations:


claim 11’s limitations:
wherein said control comprises a graphic engine


claim 12’s limitations:
wherein said rear camera comprises a rear backup camera of the equipped vehicle

claim 14’s limitations:

wherein said driver-side camera disposed at the driver side of the equipped vehicle is part of a driver-side exterior mirror assembly of the equipped vehicle, and wherein said passenger-side camera disposed at the passenger side of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle

claim 15’s limitation:
wherein said video display screen is operable to display birds-eye view video images derived, at least in part, from image data captured by (i) said rear camera, (ii) said driver-side camera and (iii) said passenger-side camera




wherein said plurality of cameras comprises a front camera disposed at a front portion of the equipped vehicle, said front camera comprising an imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said front camera viewing at least forward of the equipped vehicle and operable to capture image data, and wherein said front camera connects with said control via a fifth mono coaxial cable, and wherein said fifth mono coaxial cable carries control data from said control to said front camera and carries via LVDS image data captured by said front camera from said front camera to said control.




A vehicular vision system, said vehicular vision system comprising: a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each having a respective field of view exterior of the vehicle;  




said plurality of cameras comprising a front camera disposed at a front portion of the equipped vehicle, said front camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said front camera having a forward field of view exterior of the equipped vehicle and operable to capture image data;  


said plurality of cameras comprising a rear camera disposed at a rear portion of the equipped vehicle, said rear camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said rear camera having a rearward field of view exterior of the equipped vehicle and operable to capture image data;  said plurality of cameras comprising a driver-side camera disposed at a driver-side portion of the equipped vehicle, said driver-side camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said driver-side camera having a sideward field of view exterior of the equipped vehicle and operable to capture image data;  said plurality of cameras comprising a passenger-side camera disposed at a passenger-side portion of the equipped vehicle, said passenger-side camera 
a central video/image processor;  wherein said driver-side camera connects with said central video/image processor via a third mono coaxial cable;  wherein said passenger-side camera connects with said central video/image processor via a fourth mono coaxial cable;  wherein image data captured by the imaging sensor of said driver-side camera is carried as captured to said central video/image processor via said third mono coaxial cable as an LVDS;  wherein image data captured by the imaging sensor of said passenger-side camera is carried as captured to said central video/image processor via said fourth mono coaxial cable as an LVDS;  wherein said first mono coaxial cable functions as a bidirectional channel carrying control data 
from said central video/image processor to said front camera and carrying image data captured by the imaging sensor of said front camera from said front camera to said central video/image processor;  wherein said second mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said rear camera and carrying image data captured by the imaging sensor of said rear camera from said rear camera to said central video/image processor;  wherein said third mono coaxial cable functions as a 
bidirectional channel carrying control data from said central video/image processor to said driver-side camera and carrying image data captured by the imaging sensor of said driver-side camera from said driver-side camera to said central video/image processor;  wherein said fourth mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said passenger-side camera and carrying image data captured by the imaging sensor of said passenger-side camera 



wherein said front camera connects with said central video/image processor via a first mono coaxial cable;  wherein said rear camera connects with said central video/image processor via a second mono coaxial cable;  wherein image data captured by the imaging sensor of said front camera is carried as captured to said central video/image processor via said first mono coaxial cable as a Low Voltage Differential Signal (LVDS);  wherein image data captured by the imaging sensor of said rear camera is carried as captured to said central video/image processor via said second mono coaxial cable as an LVDS




wherein said central video/image processor generates an output provided to a video display 
device of the equipped vehicle, said video display device comprising a video display screen viewable by a driver of the equipped vehicle;  wherein said video display screen is operable to display a birds-eye view of an area around 
the equipped vehicle;  and wherein the birds-eye view of the area around the equipped vehicle is derived, at least in part, from image data captured by the imaging sensors of (i) said front camera, (ii) said rear camera, (iii) said driver-side camera and (iv) said passenger-side camera

claim 10’s limitation:

wherein each camera of said plurality of 
cameras comprises an LVDS chip







claim 2’s limitations: 
wherein image data captured by at least said rear camera of said plurality of cameras is processed at said central video/image processor to detect an object to the rear of the equipped vehicle 



claim 3’s limitations:
responsive to said processing at said central video/image processor, said vision system determines movement vectors, and wherein, responsive to determination of movement vectors, said vision system determines an object of interest in the field of view of at least 
said rear camera





Claim 8’s limitations:

responsive at least in part to processing of image data at said central video/image processor detecting presence of a hazardous object exterior of the equipped vehicle, an alert is provided to the driver of the vehicle



claim 4’s limitations:
wherein said central video/image 
processor is operable to process input from at least one of an ultrasound sensor, a radar sensor, an infrared sensor, a Lidar sensor and a Laser sensor


claim 5’s limitations:
wherein said control receives input from at least one non-permanently mounted device




claim 6’s limitations:
wherein at least one of (i) said non-permanently mounted device is plugged into a port attached to a bus architecture of the vehicle, (ii) said non-permanently mounted device is wirelessly connected to a bus architecture of the vehicle, (iii) said non-permanently mounted device comprises a mobile phone device and (iv) said 
non-permanently mounted device comprises a camera




claim 7’s limitations:
wherein said non-permanently mounted device comprises a camera that is wirelessly linked to the equipped vehicle



claim 9’s limitations:
wherein each camera of said plurality of cameras comprises a wafer level camera



claim 12’s limitations:
wherein said central video/image processor is disposed at a head unit of the equipped vehicle
claim 13’s limitations:


claim 14’s limitations:
wherein said rear camera comprises a rear backup camera of the equipped vehicle


claim 11’s limitations:


wherein said driver-side camera disposed at the driver-side portion of the equipped vehicle is part of a driver-side exterior mirror assembly of the equipped vehicle, and wherein said passenger-side camera disposed at the passenger-side portion of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle

claim 1’s limitation:
wherein the birds-eye view of the area around the equipped vehicle is derived, at least in part, from image data captured by the imaging sensors of (i) said front camera, (ii) said rear camera, (iii) said driver-side camera and (iv) said passenger-side camera





said plurality of cameras comprising a front camera disposed at a front portion of the equipped vehicle, said front camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said front camera having a forward 
field of view exterior of the equipped vehicle and operable to capture image data… wherein said front camera connects with said central video/image processor via a first mono coaxial cable… wherein image data captured by the imaging sensor of said front camera is carried as captured to said central video/image processor via said first mono coaxial cable as a Low 
Voltage Differential Signal (LVDS)


	It is noticed that 10640040does not disclose explicitly that forward viewing camera disposed at and viewing at least forward through a windshield of the equipped vehicle.
975 discloses that forward viewing camera disposed at and viewing at least forward through a windshield of the equipped vehicle (as suggested in column 26, line 1-25… One (i.e. a first) camera module receiving station can be high-mounted at a forward location in the vehicle cabin (such as in a header console above and adjacent the front windshield or in the headliner above and adjacent the front windshield or as part of mirror assembly 16)).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that forward viewing camera disposed at and viewing at least forward through a windshield of the equipped vehicle as a modification to the vehicular vision system for the benefit of that have front view through windshield.


For Claim 17-20 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with vehicular vision system,.  As clearly indicated in the table below, each claimed limitations of claim 17-20 of the current application are anticipated by the corresponding limitations of claim 15, 18, 17, 8, 6 of the reference patent except for forward viewing camera disposed at and viewing at least forward through a windshield of the equipped vehicle; and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera.
Current Application  
 US 10640040
Claim 17:

A vehicular vision system, said vehicular vision system comprising: 
a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each viewing exterior of the equipped vehicle;  
said plurality of cameras comprising a forward viewing camera disposed at and viewing at least forward through a windshield of the equipped vehicle, said forward viewing camera comprising an imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said forward viewing camera operable to capture image data;  

capture image data, wherein said rear camera comprises a rear backup camera of the equipped vehicle;  
















said forward viewing camera and said rear camera each comprising a respective Low Voltage Differential Signaling (LVDS) chip;  

wherein said control comprises a plurality of LVDS chips;  
wherein said forward viewing camera connects with said control via a first mono coaxial cable;  wherein said rear camera connects with said control via a second mono coaxial cable;  wherein said first mono coaxial cable carries control data from said control to said forward viewing camera and carries via LVDS image data captured by said forward viewing camera from said forward viewing camera to said control;  
wherein said second mono coaxial cable carries control data from said control to said rear camera and carries via LVDS image data captured by said rear camera from said rear camera to said control;  
wherein image data captured by said forward viewing camera and carried to said control by said first mono coaxial cable is processed at said image processor of said control for object detection;  
wherein image data captured by at least said rear camera of said plurality of cameras is processed at said image processor of said control to detect an object present rearward of the equipped vehicle;  




wherein said control is operable to process input from a radar sensor;  
wherein said control generates an output provided to a video display device of the 
and wherein, during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera and carried to said control by said second mono coaxial cable
















claim 18’s limitation:
wherein said control determines, via processing of captured image data at said image processor of said control, that the detected object is a 
claim 19’s limitation:
wherein, responsive at least in part to determination that the detected object is a hazardous object rearward of the equipped vehicle, an alert is provided to the driver of the equipped vehicle

claim 20’s limitation:
wherein said control receives input from at least one non-permanently mounted device, and wherein at least one selected from the group consisting of (i) said non-permanently mounted device is plugged into a port attached to a bus architecture of the equipped vehicle, (ii) said non-permanently mounted device is wirelessly connected to a bus architecture of the equipped vehicle, (iii) said non-permanently mounted device comprises a mobile phone device and (iv) said non-permanently mounted device comprises a camera





A vehicular vision system, said vehicular vision system comprising: 
a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each having a respective field of view exterior of the vehicle;  


said plurality of cameras comprising a front camera disposed at a front portion of the equipped vehicle, said front camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said front camera having a forward 
field of view exterior of the equipped vehicle and operable to capture image data;  


said plurality of cameras comprising a driver-side camera disposed at a driver-side portion of the equipped vehicle, said driver-side camera 
comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said driver-side camera having a sideward field of view exterior of the 
equipped vehicle and operable to capture image data;  wherein said driver-side camera disposed at the driver-side portion of the equipped vehicle is part of a driver-side exterior mirror assembly of the equipped vehicle;  said plurality 
of cameras comprising a passenger-side camera disposed at a passenger-side portion of the equipped vehicle, said passenger-side camera comprising an imaging sensor comprising an array of a plurality of photosensor elements 
arranged in multiple columns and multiple rows, the imaging sensor of said passenger-side camera having a sideward field of view exterior of the equipped vehicle and operable to capture image data;  wherein said passenger-side camera 
disposed at the passenger-side portion of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle;

a central video/image processor;  wherein said front camera connects with said central 
video/image processor via a first mono coaxial cable;  wherein said rear camera connects with said central video/image processor via a second mono coaxial cable;  

claim 18’ limitation:
wherein each camera of said plurality 
of cameras comprises an LVDS chip

wherein said driver-side camera connects with said central video/image processor via a third mono coaxial cable;  wherein said passenger-side camera connects with said central video/image processor via a fourth mono coaxial cable;  

wherein image data captured by the imaging sensor of said front camera is carried as captured to said central video/image processor via said first mono coaxial cable as a Low Voltage Differential Signal (LVDS);  

wherein image data captured by the imaging sensor of said rear camera is carried as captured 
to said central video/image processor via said second mono coaxial cable as an LVDS;  

wherein image data captured by the imaging sensor of said driver-side camera is carried as captured to said central video/image processor via said third mono coaxial cable as an LVDS;  wherein image data captured by the imaging sensor of said passenger-side camera is carried as captured to said central video/image processor via said fourth mono coaxial cable as an LVDS;  

wherein said first mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said front camera and carrying image data captured by the imaging sensor of said front camera from said front camera to said central video/image processor;  
wherein said second mono coaxial cable functions as a bidirectional channel carrying 
control data from said central video/image processor to said rear camera and carrying image data captured by the imaging sensor of said rear camera from said rear camera to said central video/image processor;  

claim 17’s limitation:
wherein said central video/image processor is operable to process input from at least one sensor selected from the group consisting of an 

wherein said third mono coaxial cable functions as a bidirectional channel carrying control data 
from said central video/image processor to said driver-side camera and carrying image data captured by the imaging sensor of said driver-side camera from said driver-side camera to said central video/image processor;  
wherein said fourth mono coaxial cable functions as a bidirectional channel carrying control data 
from said central video/image processor to said passenger-side camera and carrying image data captured by the imaging sensor of said passenger-side camera from said passenger-side camera to said central video/image processor;  

wherein said central video/image processor generates an output provided to a video display device of the equipped vehicle, said video display device comprising a video display screen viewable by a driver of the equipped vehicle;  
wherein said video display screen is operable to display a birds-eye view of an area around the equipped vehicle;  wherein the birds-eye view of the area around the equipped vehicle is derived, at least in part, from image data captured by the imaging sensors of (i) said front camera, (ii) said rear camera, (iii) said driver-side camera and (iv) said passenger-side camera;  

and wherein image data captured by at least said rear camera of said plurality of cameras is processed at said central video/image processor to detect an object to the rear of the equipped vehicle



claim 8’s limitations: 
wherein, responsive at least in part to processing of image data at said central video/image processor detecting presence of a hazardous 







claim 6’s limitations:
wherein at least one of (i) said non-permanently mounted device is plugged into a port attached to a bus architecture of the vehicle, (ii) said non-permanently mounted device is wirelessly connected to a bus architecture of the vehicle, (iii) said non-permanently mounted device comprises a mobile phone device and (iv) said 
non-permanently mounted device comprises a camera







975 discloses that forward viewing camera disposed at and viewing at least forward through a windshield of the equipped vehicle (as suggested in column 26, line 1-25… One (i.e. a first) camera module receiving station can be high-mounted at a forward location in the vehicle 
and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera (column 25, line 40-65, … when the driver selects a reverse gear, a view of the back-seat of the vehicle is automatically replaced with a view rearward of the vehicle provided by the rearward facing reverse-aid camera).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that forward viewing camera disposed at and viewing at least forward through a windshield of the equipped vehicle and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera as a modification to the vehicular vision system for the benefit of that have front view through windshield and rear view when reverse.

7. 	Claim 21-24, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 15, 18, 8, 11 of US Patent US 10640040 and US 6420975 (referred as “975”)  indicated below.  
For Claim 21-24 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with vehicular vision system,.  As clearly indicated in the table below, each claimed limitations of claim 21-24 of the current application are anticipated by the corresponding limitations of claim 15, 18, 8, 11 of the reference patent 
Current Application  
 US 10640040
Claim 21:

A vehicular vision system, said vehicular vision system comprising: 
a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each viewing exterior of the equipped vehicle;  
said plurality of cameras comprising a forward viewing camera disposed at and viewing at least forward through a windshield of the equipped vehicle, said forward viewing camera comprising an imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said forward viewing camera operable to capture image data;  
said plurality of cameras comprising a rear camera disposed at a rear portion of the equipped vehicle, said rear camera comprising an imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said rear camera viewing at least rearward of the equipped vehicle and operable to capture image data;  
said plurality of cameras comprising a driver-side camera disposed at a driver side of the equipped vehicle, said driver-side camera comprising an imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said driver-side camera viewing at least sideward of the driver side of the equipped vehicle and operable to capture image data;  

said plurality of cameras comprising a front camera disposed at a front portion of the equipped vehicle, said front camera comprising an imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said front camera viewing at least forward of the equipped vehicle and operable to capture image data;  
each camera of said plurality of cameras comprising a respective Low Voltage Differential Signaling (LVDS) chip;  
a control disposed at the equipped vehicle, said control comprising an image processor;  
wherein said control comprises a plurality of LVDS chips;  
wherein said forward viewing camera connects with said control via a first mono coaxial cable;  
wherein said rear camera connects with said control via a second mono coaxial cable;  
wherein said driver-side camera connects with said control via a third mono coaxial cable;  
wherein said passenger-side camera connects with said control via a fourth mono coaxial cable;  
wherein said front camera connects with said control via a fifth mono coaxial cable;  
wherein said first mono coaxial cable carries via LVDS control data from said control to said forward viewing camera and carries via LVDS 
wherein said second mono coaxial cable carries via LVDS control data from said control to said rear camera and carries via LVDS image data captured by said rear camera from said rear camera to said control;  
wherein said third mono coaxial cable carries via LVDS control data from said control to said driver-side camera and carries via LVDS image data captured by said driver-side camera from said driver-side camera to said control;  
wherein said fourth mono coaxial cable carries via LVDS control data from said control to said passenger-side camera and carries via LVDS image data captured by said passenger-side camera from said passenger-side camera to said control;  
wherein said fifth mono coaxial cable carries via LVDS control data from said control to said front camera and carries via LVDS image data captured by said front camera from said front camera to said control;  
wherein image data captured by said forward viewing camera and carried to said control by said first mono coaxial cable is processed at said image processor of said control for object detection;  
wherein said control generates an output provided to a video display device of the equipped vehicle, said video display device comprising a video display screen viewable by a driver of the equipped vehicle;  
and wherein said video display screen displays birds-eye view video images derived, at least in part, from (i) image data captured by said rear camera and carried to said control by said second mono coaxial cable, (ii) image data captured by said driver-side camera and carried to said 

claim 22’s limitation:
wherein image data captured by at least said rear camera of said plurality of cameras is processed at said image processor of said control to detect an object present rearward of the equipped vehicle



claim 23’s limitation:
responsive at least in part to determining, via processing of captured image data at said image processor of said control, that the detected object comprises a hazardous object rearward of the equipped vehicle, an alert is provided to the driver of the equipped vehicle

claim 24’s limitation:
wherein said driver-side camera disposed at the driver side of the equipped vehicle is part of a driver-side exterior mirror assembly of the equipped vehicle, and wherein said passenger-side camera disposed at the passenger side of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle




A vehicular vision system, said vehicular vision system comprising: 
a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each having a respective field of view exterior of the vehicle;  

said plurality of cameras comprising a front camera disposed at a front portion of the equipped vehicle, said front camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said front camera having a forward 
field of view exterior of the equipped vehicle and operable to capture image data;  

said plurality of cameras comprising a rear camera disposed at a rear portion of the equipped vehicle, said rear camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said rear camera having a rearward field of view exterior of the equipped vehicle and operable to capture image data;  
said plurality of cameras comprising a driver-side camera disposed at a driver-side portion of the equipped vehicle, said driver-side camera 
comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said driver-side camera having a sideward field of view exterior of the 
equipped vehicle and operable to capture image data;  wherein said driver-side camera disposed at the driver-side portion of the equipped vehicle 
of cameras comprising a passenger-side camera disposed at a passenger-side portion of the equipped vehicle, said passenger-side camera comprising an imaging sensor comprising an array of a plurality of photosensor elements 
arranged in multiple columns and multiple rows, the imaging sensor of said passenger-side camera having a sideward field of view exterior of the equipped vehicle and operable to capture image data;  wherein said passenger-side camera 
disposed at the passenger-side portion of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle;

a central video/image processor;  wherein said front camera connects with said central 
video/image processor via a first mono coaxial cable;  wherein said rear camera connects with said central video/image processor via a second mono coaxial cable;  

claim 18’ limitation:
wherein each camera of said plurality 
of cameras comprises an LVDS chip

wherein said driver-side camera connects with said central video/image processor via a third mono coaxial cable;  wherein said passenger-side camera connects with said central video/image processor via a fourth mono coaxial cable;  

wherein image data captured by the imaging sensor of said front camera is carried as captured to said central video/image processor via said first mono coaxial cable as a Low Voltage Differential Signal (LVDS);  

wherein image data captured by the imaging sensor of said rear camera is carried as captured 
to said central video/image processor via said second mono coaxial cable as an LVDS;  

wherein image data captured by the imaging sensor of said driver-side camera is carried as 

wherein said first mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said front camera and carrying image data captured by the imaging sensor of said front camera from said front camera to said central video/image processor;  
wherein said second mono coaxial cable functions as a bidirectional channel carrying 
control data from said central video/image processor to said rear camera and carrying image data captured by the imaging sensor of said rear camera from said rear camera to said central video/image processor;  


wherein said third mono coaxial cable functions as a bidirectional channel carrying control data 
from said central video/image processor to said driver-side camera and carrying image data captured by the imaging sensor of said driver-side camera from said driver-side camera to said central video/image processor;  
wherein said fourth mono coaxial cable functions as a bidirectional channel carrying control data 
from said central video/image processor to said passenger-side camera and carrying image data captured by the imaging sensor of said passenger-side camera from said passenger-side camera to said central video/image processor;  

wherein said central video/image processor generates an output provided to a video display device of the equipped vehicle, said video display device comprising a video display screen viewable by a driver of the equipped vehicle;  
wherein said video display screen is operable to display a birds-eye view of an area around the equipped vehicle;  wherein the birds-eye view of 

and wherein image data captured by at least said rear camera of said plurality of cameras is processed at said central video/image processor to detect an object to the rear of the equipped vehicle







claim 8’s limitations: 
wherein, responsive at least in part to processing of image data at said central video/image processor detecting presence of a hazardous object exterior of the equipped vehicle, an alert is provided to the driver of the vehicle


Claim 11’s limitations:
wherein said driver-side camera disposed at the driver-side portion of the equipped vehicle is part of a driver-side exterior mirror assembly of the equipped vehicle, and wherein said passenger-side camera disposed at the passenger-side portion of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle






975 discloses that forward viewing camera disposed at and viewing at least forward through a windshield of the equipped vehicle (as suggested in column 26, line 1-25… One (i.e. a first) camera module receiving station can be high-mounted at a forward location in the vehicle cabin (such as in a header console above and adjacent the front windshield or in the headliner above and adjacent the front windshield or as part of mirror assembly 16)).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that forward viewing camera disposed at and viewing at least forward through a windshield of the equipped vehicle as a modification to the vehicular vision system for the benefit of that have front view through windshield.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5-8, 10-16, 21-22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michiguchi et al.  (US 20140218531) in view of FUKUDA (US 20100110939 ) and further in view of Furuya et al. (US 20090273524) ) and further in view of Partynski et al. (US 6477326).

	Regarding claim 1, Michiguchi discloses a vehicular vision system (fig. 2), said vehicular vision system comprising: 
	a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each viewing exterior of the equipped vehicle (as shown in fig. 2, fig. 3; for example, fig. 3 there are a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each having a respective field of view exterior of the vehicle);
	said plurality of cameras comprising a forward viewing camera (fig. 2, component 7a) disposed at and viewing at least forward through a windshield of the equipped vehicle (as shown in fig. 2), the imaging sensor of said front camera having a forward field of view exterior of the equipped vehicle and operable to capture image data (as shown in fig. 2; also suggested in paragraph 0037, … front camera 7a and rear camera 7d are mounted to the front and rear bumpers of the vehicle body, respectively; the forward field of view is shown in fig. 3);  
 front camera 7a and rear camera 7d are mounted to the front and rear bumpers of the vehicle body, respectively; the rearward field of view is shown in fig. 3);  
	a control (fig. 1, component 1) disposed at the equipped vehicle, said control comprising an image processor (fig. 1, component 3);  
	wherein said front camera connects with said control and carries control data from said control to said front camera and carries image data captured by said front camera from said front camera to said control (as shown in fig. 1); 
	wherein said rear camera connects with said control and carries control data from said control to said rear camera and carries image data captured by said rear camera from said rear camera to said control (as shown in fig. 1); 
	wherein image data captured by the imaging sensor of said front camera is carried as captured to said control (as shown in fig. 1) is processed at said image processor of said control 
for object detection (paragraph 0051, …detects a three-dimensional object, image processing section 3 creates a bird's-eye view image using images captured by four cameras 7a to 7d of first 
imaging section 7 and the image captured by second imaging section 14);  
	wherein image data captured by the imaging sensor of said rear camera is carried as captured to said control (as shown in fig. 1);  
	wherein said control processor generates an output provided to a video display device (fig. 1, component 13) of the equipped vehicle (as shown in fig. 1), said video display device comprising a video display screen viewable by a driver of the equipped vehicle (as shown in fig. 
	and wherein said video display screen displays video images of an area rearward 
the equipped vehicle derived from image data captured by said rear camera and carried to said control (fig. 1, and fig. 6, step S62; paragraph 0048, … as shown in step S62, display section 13 displays the created bird's-eye view image in parallel with a rear image of rear camera 7d)
	It is noticed that Michiguchi does not disclose explicitly that wherein said control comprises a plurality of LVDS chips and image is carried as captured to said central video/image processor via mono coaxial cable as a Low Voltage Differential Signal (LVDS).
	FUKUDA discloses that wherein said control comprises a plurality of LVDS chips (fig. 3, component 156, 172) image data is carried as captured to said control via coaxial cable as a Low Voltage Differential Signal (LVDS) (as suggested in paragraph 0029, … The LVDS driver 156 converts the input serial signal into LVDS to input the signal… a coaxial cable is used as the transmission line);  
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the vehicular vision system of Michiguchi to incorporate wherein said control comprises a plurality of LVDS chips and image is carried as captured to said central video/image processor via mono coaxial cable as a Low Voltage Differential Signal (LVDS) as taught by FUKUDA for the benefit of Reliability of the serial signal line is high (see FUKUDA, paragraph 0063).
It is noticed that the combination of Michiguchi and  FUKUDA does not disclose explicitly that of mono coaxial cable.
 power is fed to the antenna 1 through the coaxial cable 17, the antenna 1 operates as a monopole antenna and current flows in an extending direction of the coaxial cable …).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that of mono coaxial cable as a modification to the vehicular vision system for the benefit of that even when the antenna  is deformed the characteristics of the antenna are almost unchanged (see Furuya, paragraph 0073).
It is noticed that the combination of Michiguchi, FUKUDA and Furuya does not disclose explicitly that imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows.
Partynski discloses that imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows (as shown in Fig. 2 and also suggested in column 12, line 54-65, … two photosensitive electro-optical detectors 64, 68 in the camera 36, each of the detectors comprising an array of pixel elements arranged in a plurality of rows and columns …).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that of imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows as a modification to the vehicular vision system for the benefit of that generating frames of imagery of a scene of interes (see Partynski, column 12, line 54-65).

	Regarding claim 21, Michiguchi discloses a vehicular vision system (fig. 2), said vehicular vision system comprising: 

	said plurality of cameras comprising a forward viewing camera (fig. 2, component 7a) disposed at and viewing at least forward through a windshield of the equipped vehicle (as shown in fig. 2), the imaging sensor of said front camera having a forward field of view exterior of the equipped vehicle and operable to capture image data (as shown in fig. 2; also suggested in paragraph 0037, … front camera 7a and rear camera 7d are mounted to the front and rear bumpers of the vehicle body, respectively; the forward field of view is shown in fig. 3);  
	said plurality of cameras comprising a rear camera (fig. 2, component 7d) disposed at a rear portion of the equipped vehicle (as shown in fig. 2), said rear camera viewing at least rearward of the equipped vehicle and operable to capture image data (as shown in fig. 2; also suggested in paragraph 0037, … front camera 7a and rear camera 7d are mounted to the front and rear bumpers of the vehicle body, respectively; the rearward field of view is shown in fig. 3);  
said plurality of cameras comprising a driver-side camera (fig. 2, component 7c) disposed at a driver-side portion of the equipped vehicle (as shown in fig. 2), the imaging sensor of said driver-side camera having a sideward field of view exterior of the equipped vehicle and operable to capture image data (as shown in fig. 2 and also suggested in paragraph 0037, right camera 7b and left camera 7c are mounted to the lower portions of right and left door mirrors of the host 
vehicle);  
	said plurality of cameras comprising a driver-side camera (fig. 2, component 7c) disposed at a driver-side portion of the equipped vehicle (as shown in fig. 2), the imaging sensor of said 
vehicle);  
	said plurality of cameras comprising a passenger-side camera (fig. 2, component 7b) disposed at a passenger-side portion of the equipped vehicle, the imaging sensor of said passenger-side camera having a sideward field of view exterior of the equipped vehicle and operable to capture image data (as shown in fig. 2 and also suggested in paragraph 0037, right camera 7b and left camera 7c are mounted to the lower portions of right and left door mirrors of the host vehicle);  
	wherein said passenger-side camera disposed at the passenger-side portion of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle (paragraph 0037, right camera 7b and left camera 7c are mounted to the lower portions of right and left door mirrors of the host vehicle);
	a control (fig. 1, component 1) disposed at the equipped vehicle, said control comprising an image processor (fig. 1, component 3);  
	wherein said front camera connects with said control and carries control data from said control to said front camera and carries image data captured by said front camera from said front camera to said control (as shown in fig. 1); (as shown in fig. 1);  
	wherein said rear camera connects with said control and carries control data from said control to said rear camera and carries image data captured by said rear camera from said rear camera to said control (as shown in fig. 1); (as shown in fig. 1);  

	wherein said passenger-side camera connects with said control and carries control data from said control to said passenger-side camera and carries image data captured by said passenger-side camera from said passenger-side camera to said control (as shown in fig. 1); (as shown in fig. 1);  
	wherein image data captured by the imaging sensor of said front camera is carried as captured to said control (as shown in fig. 1) is processed at said image processor of said control 
for object detection (paragraph 0051, …detects a three-dimensional object, image processing section 3 creates a bird's-eye view image using images captured by four cameras 7a to 7d of first 
imaging section 7 and the image captured by second imaging section 14);  
	wherein image data captured by the imaging sensor of said rear camera is carried as captured to said control (as shown in fig. 1);  
	wherein image data captured by the imaging sensor of said driver-side camera is carried as captured to said central video/image processor (as shown in fig. 1);  
	wherein image data captured by the imaging sensor of said passenger-side camera is carried as captured to said central video/image processor (as shown in fig. 1);  
	wherein said control processor generates an output provided to a video display device (fig. 1, component 13) of the equipped vehicle (as shown in fig. 1), said video display device comprising a video display screen viewable by a driver of the equipped vehicle (as shown in fig. 1, fig. 6 and suggested in paragraph 0057, …a driver can view three-dimensional object 41 without feeling a sense of discomfort);  

the equipped vehicle derived from image data captured by said rear camera and carried to said control (fig. 1, and fig. 6, step S62; paragraph 0048, … as shown in step S62, display section 13 displays the created bird's-eye view image in parallel with a rear image of rear camera 7d);
	and wherein said video display screen displays birds-eye view video images derived, at least in part, from (i) image data captured by said rear camera and carried to said control; (ii) image data captured by said driver-side camera and carried to said control; (iii) image data captured by said passenger-side camera and carried to said control; and (iv) image data captured by said front camera and carried to said control (as shown in fig. 6, step S62, S63, S65; also suggested in paragraph 0057, …image processing section 3 creates bird's-eye view image 40b using not only the images captured by four cameras 7a to 7d of first imaging section 7 but also an image captured by second imaging section 14 that captures an image of the left front corner in which three-dimensional object 41 is detected),
	It is noticed that Michiguchi does not disclose explicitly that wherein said control comprises a plurality of LVDS chips and image is carried as captured to said central video/image processor via mono coaxial cable as a Low Voltage Differential Signal (LVDS).
	FUKUDA discloses that wherein said control comprises a plurality of LVDS chips (fig. 3, component 156, 172) image data is carried as captured to said control via coaxial cable as a Low Voltage Differential Signal (LVDS) (as suggested in paragraph 0029, … The LVDS driver 156 converts the input serial signal into LVDS to input the signal… a coaxial cable is used as the transmission line);  
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the vehicular vision system of Michiguchi to incorporate wherein said control 
It is noticed that the combination of Michiguchi and  FUKUDA does not disclose explicitly that of mono coaxial cable.
Furuya discloses that of mono coaxial cable (suggested in paragraph 0073, … power is fed to the antenna 1 through the coaxial cable 17, the antenna 1 operates as a monopole antenna and current flows in an extending direction of the coaxial cable …).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that of mono coaxial cable as a modification to the vehicular vision system for the benefit of that even when the antenna  is deformed the characteristics of the antenna are almost unchanged (see Furuya, paragraph 0073).
It is noticed that the combination of Michiguchi, FUKUDA and Furuya does not disclose explicitly that imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows.
Partynski discloses that imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows (as shown in Fig. 2 and also suggested in column 12, line 54-65, … two photosensitive electro-optical detectors 64, 68 in the camera 36, each of the detectors comprising an array of pixel elements arranged in a plurality of rows and columns …).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that of imaging sensor comprising an array of a plurality of 
		
	Regarding claim 2, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 1 as discussed above.  In addition, Michiguchi further discloses that wherein image data captured by at least said rear camera of said plurality of cameras is processed at said image processor of said control to detect an object present rearward of the equipped vehicle (as shown in fig. 2 and fig. 3 and suggested in paragraph 0048, … a rear image of rear camera 7d; paragraph 0051, … detects a three-dimensional object).

Regarding claim 5, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 1 as discussed above.  In addition, Michiguchi further discloses that central video/image processor is operable to process input from at least one of an ultrasound sensor, a radar sensor, an infrared sensor, a Lidar sensor and a Laser sensor (fig. 2, component 12a; also in paragraph 0039, … Sonar section 12 includes eight sonar units which are mounted to four places of four corners).

Regarding claim 6, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 1 as discussed above.  In addition, FUKUDA  further discloses that said central video/image processor receives input from at least one non-permanently mounted device (as shown in fig. 1 and fig. 2, the terminal is a cellphone which is one non-permanently mounted device; in paragraph 0004, … mobile terminals typified by a 

Regarding claim 7, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 6 as discussed above.  In addition, Michiguchi further discloses that said non-permanently mounted device comprises a camera (fig. 2) and FUKUDA further discloses that said non-permanently mounted device comprises a mobile phone device (fig. 2 and paragraph 0004, … mobile telephone is used as a digital camera, or in cases where the mobile telephone is used as a television receiver). The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 8, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 6 as discussed above.  In addition, FUKUDA further discloses that said non-permanently mounted device comprises a camera that is wirelessly linked to the equipped vehicle (fig. 2 and paragraph 0004, … mobile telephone is used as a digital camera, or in cases where the mobile telephone is used as a television receiver). The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 10, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 1 as discussed above.  In addition, Michiguchi further discloses that said central video/image processor is disposed at a head unit of the equipped vehicle (as suggested in paragraph 0043, … Display section 13 includes, for example, a 

	Regarding claim 11, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 1 as discussed above.  In addition, Michiguchi further discloses that said central video/image processor comprises a graphic engine (fig. 1, component 3 image processor is connected with display section, which has a graphic engine by inheritance to display the image).

	Regarding claim 12, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 1 as discussed above.  In addition, Michiguchi further discloses that rear camera comprises a rear backup camera of the equipped vehicle (as shown in fig. 11, component 14c is a rear backup camera; also suggested in paragraph 0077, … right front corner camera 14b, left rear corner camera 14c, and right rear corner camera 14d).

	Regarding claim 13, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 1 as discussed above.  In addition, Michiguchi further discloses that said plurality of cameras comprising a driver-side camera (fig. 2, component 7c) disposed at a driver-side portion of the equipped vehicle (as shown in fig. 2), the imaging sensor of said driver-side camera having a sideward field of view exterior of the equipped vehicle and operable to capture image data (as shown in fig. 2 and also suggested in paragraph 0037, right camera 7b and left camera 7c are mounted to the lower portions of right and left door mirrors of the host vehicle);  

	wherein said driver-side camera connects with said central video/image processor (as shown in fig. 1);  
	wherein said passenger-side camera connects with said central video/image processor (as shown in fig. 1; the first image section and second image section are all these cameras);  
wherein image data captured by the imaging sensor of said driver-side camera is carried as captured to said central video/image processor (as shown in fig. 1);  
	wherein image data captured by the imaging sensor of said passenger-side camera is carried as captured to said central video/image processor (as shown in fig. 1);  
	FUKUDA further discloses that image data is carried as captured to said central video/image processor via coaxial cable as a Low Voltage Differential Signal (LVDS) (as suggested in paragraph 0029, … The LVDS driver 156 converts the input serial signal into LVDS to input the signal… a coaxial cable is used as the transmission line);  
Furuya further discloses that of mono coaxial cable (suggested in paragraph 0073, … power is fed to the antenna 1 through the coaxial cable 17, the antenna 1 operates as a monopole antenna and current flows in an extending direction of the coaxial cable …);
Partynski further discloses that imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows (as shown in Fig. 2 and  two photosensitive electro-optical detectors 64, 68 in the camera 36, each of the detectors comprising an array of pixel elements arranged in a plurality of rows and columns …).
The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 14, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 13 as discussed above.  In addition, Michiguchi further discloses that driver-side camera disposed at the driver-side portion of the equipped vehicle is part of a driver-side exterior mirror assembly of the equipped vehicle, and wherein said passenger-side camera disposed at the passenger-side portion of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle (suggested in paragraph 0037, right camera 7b and left camera 7c are mounted to the lower portions of right and left door mirrors of the host vehicle).

	Regarding claim 15, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 13 as discussed above.  In addition, Michiguchi further discloses that said video display screen is operable to display birds-eye view video images derived, at least in part, from image data captured by (i) said rear camera, (ii) said driver-side camera and (iii) said passenger-side camera (as shown in fig. 6, step S62, S63, S65; also suggested in paragraph 0057, …image processing section 3 creates bird's-eye view image 40b using not only the images captured by four cameras 7a to 7d of first imaging section 7 but also an image captured by second imaging section 14 that captures an image of the left front corner in which three-dimensional object 41 is detected).

	Regarding claim 16, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 13 as discussed above.  In addition, Michiguchi further discloses that said plurality of cameras comprising a front camera (fig. 2, component 7a) disposed at a front portion of the equipped vehicle (as shown in fig. 2); said front camera viewing at least forward of the equipped vehicle and operable to capture image data (as shown in fig. 2; also suggested in paragraph 0037, … front camera 7a and rear camera 7d are mounted to the front and rear bumpers of the vehicle body, respectively; the forward field of view is shown in fig. 3); and wherein said front camera connects with said control and carries control data from said control to said front camera and carries image data captured by said front camera from said front camera to said control (as shown in fig. 1); 
	FUKUDA further discloses that image data is carried as captured to said central video/image processor via coaxial cable as a Low Voltage Differential Signal (LVDS) (as suggested in paragraph 0029, … The LVDS driver 156 converts the input serial signal into LVDS to input the signal… a coaxial cable is used as the transmission line);  
Furuya further discloses that of mono coaxial cable (suggested in paragraph 0073, … power is fed to the antenna 1 through the coaxial cable 17, the antenna 1 operates as a monopole antenna and current flows in an extending direction of the coaxial cable …).
Partynski further discloses that imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows (as shown in Fig. 2 and also suggested in column 12, line 54-65, … two photosensitive electro-optical detectors 64, 68 in the camera 36, each of the detectors comprising an array of pixel elements arranged in a plurality of rows and columns …).

	Regarding claim 22, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 21 as discussed above.  In addition, Michiguchi further discloses that image data captured by at least said rear camera of said plurality of cameras is processed at said image processor of said control to detect an object present rearward of the equipped vehicle (as shown in fig. 2 and fig. 3 and suggested in paragraph 0048, … a rear image of rear camera 7d; paragraph 0051, … detects a three-dimensional object).

	Regarding claim 24, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 21 as discussed above.  In addition, Michiguchi further discloses that driver-side camera disposed at the driver-side portion of the equipped vehicle is part of a driver-side exterior mirror assembly of the equipped vehicle, and wherein said passenger-side camera disposed at the passenger-side portion of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle (suggested in paragraph 0037, right camera 7b and left camera 7c are mounted to the lower portions of right and left door mirrors of the host vehicle).


Claim 17, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michiguchi et al.  (US 20140218531 ) in view of FUKUDA (US 20100110939 ) and further in view of Furuya et al. (US 20090273524 ) ) and further in view of Partynski et al. (US 6477326 ) and further in view of Eng et al. (US 20130103259 ).

Regarding claim 17, Regarding claim 1, Michiguchi discloses a vehicular vision system (fig. 2), said vehicular vision system comprising: 
	a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each viewing exterior of the equipped vehicle (as shown in fig. 2, fig. 3; for example, fig. 3 there are a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each having a respective field of view exterior of the vehicle);
	said plurality of cameras comprising a forward viewing camera (fig. 2, component 7a) disposed at and viewing at least forward through a windshield of the equipped vehicle (as shown in fig. 2), the imaging sensor of said front camera having a forward field of view exterior of the equipped vehicle and operable to capture image data (as shown in fig. 2; also suggested in paragraph 0037, … front camera 7a and rear camera 7d are mounted to the front and rear bumpers of the vehicle body, respectively; the forward field of view is shown in fig. 3);  
	said plurality of cameras comprising a rear camera (fig. 2, component 7d) disposed at a rear portion of the equipped vehicle (as shown in fig. 2), said rear camera viewing at least rearward of the equipped vehicle and operable to capture image data (as shown in fig. 2; also suggested in paragraph 0037, … front camera 7a and rear camera 7d are mounted to the front and rear bumpers of the vehicle body, respectively; the rearward field of view is shown in fig. 3);  wherein said rear camera comprises a rear backup camera of the equipped vehicle (fig. 2, component 7d);
	a control (fig. 1, component 1) disposed at the equipped vehicle, said control comprising an image processor (fig. 1, component 3);  

	wherein said rear camera connects with said control and carries control data from said control to said rear camera and carries image data captured by said rear camera from said rear camera to said control (as shown in fig. 1); (as shown in fig. 1);  
	wherein said control is operable to process input from a radar sensor (fig. 3, component 12a and 12b);
	wherein image data captured by the imaging sensor of said front camera is carried as captured to said control (as shown in fig. 1) is processed at said image processor of said control 
for object detection (paragraph 0051, …detects a three-dimensional object, image processing section 3 creates a bird's-eye view image using images captured by four cameras 7a to 7d of first 
imaging section 7 and the image captured by second imaging section 14);  
	wherein image data captured by the imaging sensor of said rear camera is carried as captured to said control (as shown in fig. 1) is processed at said image processor of said 
control to detect an object present rearward of the equipped vehicle (paragraph 0051, …detects a three-dimensional object, image processing section 3 creates a bird's-eye view image using images captured by four cameras 7a to 7d of first imaging section 7 and the image captured by second imaging section 14);  
	wherein said control processor generates an output provided to a video display device (fig. 1, component 13) of the equipped vehicle (as shown in fig. 1), said video display device comprising a video display screen viewable by a driver of the equipped vehicle (as shown in fig. 
	and wherein said video display screen displays video images of an area rearward 
the equipped vehicle derived from image data captured by said rear camera and carried to said control (fig. 1, and fig. 6, step S62; paragraph 0048, … as shown in step S62, display section 13 displays the created bird's-eye view image in parallel with a rear image of rear camera 7d);
	and wherein, during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera and carried to said control (fig. 6, step S61 and S62; paragraph 0047-0048, control section 5 determines whether the shift lever is in a reversed state… display section 13 displays the created bird's-eye view image in parallel with a rear image of rear camera 7d); 
	It is noticed that Michiguchi does not disclose explicitly that wherein said control comprises a plurality of LVDS chips and image is carried as captured to said central video/image processor via mono coaxial cable as a Low Voltage Differential Signal (LVDS).
	FUKUDA discloses that wherein said control comprises a plurality of LVDS chips (fig. 3, component 156, 172) image data is carried as captured to said control via coaxial cable as a Low Voltage Differential Signal (LVDS) (as suggested in paragraph 0029, … The LVDS driver 156 converts the input serial signal into LVDS to input the signal… a coaxial cable is used as the transmission line);  
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the vehicular vision system of Michiguchi to incorporate wherein said control comprises a plurality of LVDS chips and image is carried as captured to said central video/image 
It is noticed that the combination of Michiguchi and  FUKUDA does not disclose explicitly that of mono coaxial cable.
Furuya discloses that of mono coaxial cable (suggested in paragraph 0073, … power is fed to the antenna 1 through the coaxial cable 17, the antenna 1 operates as a monopole antenna and current flows in an extending direction of the coaxial cable …).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that of mono coaxial cable as a modification to the vehicular vision system for the benefit of that even when the antenna  is deformed the characteristics of the antenna are almost unchanged (see Furuya, paragraph 0073).
It is noticed that the combination of Michiguchi, FUKUDA and Furuya does not disclose explicitly that imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows.
Partynski discloses that imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows (as shown in Fig. 2 and also suggested in column 12, line 54-65, … two photosensitive electro-optical detectors 64, 68 in the camera 36, each of the detectors comprising an array of pixel elements arranged in a plurality of rows and columns …).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that of imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows as a modification to the 
It is noticed that the combination of Michiguchi, FUKUDA, Furuya and Partynski does not disclose explicitly that central video/image processor is operable to process input from a radar sensor.
Eng discloses that central video/image processor is operable to process input from a radar sensor (suggested in paragraph 0013, … vision system 22 has been described in the context of a camera-based system, it is possible for the vision system to include a light detection and ranging (LIDAR) device, radio detection and ranging (RADAR) device, some other evaluation device, or a combination thereof …).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that central video/image processor is operable to process input from a radar sensor as a modification to the vehicular vision system for the benefit of that detecting an object using combination device (see Eng, paragraph 0013).

Regarding claim 20, the combination of Michiguchi, FUKUDA, Furuya and Partynski, Eng discloses the limitations recited in claim 17 as discussed above.  In addition, FUKUDA  further discloses that said central video/image processor receives input from at least one non-permanently mounted device (as shown in fig. 1 and fig. 2, the terminal is a cellphone which is one non-permanently mounted device; in paragraph 0004, … mobile terminals typified by a mobile telephone, a movable member is frequently used in a connection portion between a manipulation portion manipulated by a user and a display portion on which information is displayed). The motivation of combination is the same as claim 17’s rejection.


Claim 3, 4, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michiguchi et al.  (US 20140218531 ) in view of FUKUDA (US 20100110939 ) and further in view of Furuya et al. (US 20090273524 ) ) and further in view of Partynski et al. (US 64773261) and further in view of Maemura et al. (US 7925441 ).

	Regarding claim 3, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 1 as discussed above.  In addition, Michiguchi further discloses that vision system determines that the detected object is an object of interest rearward of the equipped vehicle (as shown in fig. 2 and fig. 3 and suggested in paragraph 0048, … a rear image of rear camera 7d; paragraph 0051, … detects a three-dimensional object).
It is noticed that the combination of Michiguchi, FUKUDA, Furuya and Partynski does not disclose explicitly that vision system determines movement vectors.
Maemura discloses that vision system determines movement vectors (suggested in column 4, line 1-18, …a feature point detecting section 11 as a feature point detecting means for detecting a plurality of feature points in a side image … picked up using the nose view camera 1 as mentioned above, and calculating the optical flows of the feature points to obtain motion vectors thereof, (b) a moving object detecting section 12 as a moving object detecting means for detecting an object having a vector in a such a direction as to approach one's own vehicle (vehicle A) in the side image (nose view image) as an approaching object based on the motion vectors of the feature points obtained by the feature point detecting section 11…).

a direction as to approach one's own vehicle (see Maemura, column 4, line 1-18).

	Regarding claim 4, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 1 as discussed above.  
It is noticed that the combination of Michiguchi, FUKUDA, Furuya and Partynski does not disclose explicitly that responsive at least in part to determining, via processing of captured image data at said image processor of said control, that the detected object is a hazardous object rearward of the equipped vehicle, an alert is provided to the driver of the equipped vehicle.
Maemura discloses that responsive at least in part to determining, via processing of captured image data at said image processor of said control, that the detected object is a hazardous object rearward of the equipped vehicle, an alert is provided to the driver of the equipped vehicle (suggested in column 5, line 1-10, …the periphery monitoring device 2 determines that the approaching object is approaching further, causes a warning device 6 to generate an audible alarm, and causes the display control section 15 to highlight the approaching object on the monitor 5 or the like…).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that responsive at least in part to determining, via processing of captured image data at said image processor of said control, that the detected object is a hazardous object rearward of the equipped vehicle, an alert is provided to the driver of the 

	Regarding claim 23, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 22 as discussed above.  
It is noticed that the combination of Michiguchi, FUKUDA, Furuya and Partynski does not disclose explicitly that responsive at least in part to determining, via processing of captured image data at said image processor of said control, that the detected object is a hazardous object rearward of the equipped vehicle, an alert is provided to the driver of the equipped vehicle.
Maemura discloses that responsive at least in part to determining, via processing of captured image data at said image processor of said control, that the detected object is a hazardous object rearward of the equipped vehicle, an alert is provided to the driver of the equipped vehicle (suggested in column 5, line 1-10, …the periphery monitoring device 2 determines that the approaching object is approaching further, causes a warning device 6 to generate an audible alarm, and causes the display control section 15 to highlight the approaching object on the monitor 5 or the like…).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that responsive at least in part to determining, via processing of captured image data at said image processor of said control, that the detected object is a hazardous object rearward of the equipped vehicle, an alert is provided to the driver of the equipped vehicle as a modification to the vehicular vision system for the benefit of that detecting an object with alarm (see Maemura, column 5, line 1-10).

Claim 18, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michiguchi et al.  (US 20140218531 ) in view of FUKUDA (US 20100110939 ) and further in view of Furuya et al. (US 20090273524 ) ) and further in view of Partynski et al. (US 6477326 ) and further in view of Eng et al. (US 20130103259 ) and further in view of Maemura et al. (US 7925441 ).

	Regarding claim 18, the combination of Michiguchi, FUKUDA, Furuya and Partynski, Eng discloses the limitations recited in claim 17 as discussed above.  In addition, Michiguchi further discloses that vision system determines an object of interest in the field of view of at least 
said rear camera (as shown in fig. 2 and fig. 3 and suggested in paragraph 0048, … a rear image of rear camera 7d; paragraph 0051, … detects a three-dimensional object).
It is noticed that the combination of Michiguchi, FUKUDA, Furuya and Partynski, Eng does not disclose explicitly that the detected object is a hazardous object.
Maemura discloses that the detected object is a hazardous object (suggested in column 5, line 1-10, …the periphery monitoring device 2 determines that the approaching object is approaching further, causes a warning device 6 to generate an audible alarm, and causes the display control section 15 to highlight the approaching object on the monitor 5 or the like…).
It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology that the detected object is a hazardous object as a modification to the vehicular vision system for the benefit of that detecting an object with alarm (see Maemura, column 5, line 1-10).

.

	
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michiguchi et al.  (US 20140218531) in view of FUKUDA (US 20100110939) and further in view of Furuya et al. (US 20090273524) and further in view of Partynski et al. (US 6477326) and further in view of Baba (20130242413).

	Regarding claim 9, the combination of Michiguchi, FUKUDA, Furuya and Partynski, discloses the limitations recited in claim 1 as discussed above.  
It is noticed that the combination of Michiguchi, FUKUDA, Furuya and Partynski does not disclose explicitly that each camera of said plurality of cameras comprises a wafer level camera.

It would have been obvious at the time of the invention to one of ordinary skill in the art to incorporate the technology each camera of said plurality of cameras comprises a wafer level camera as a modification to the vehicular vision system for the benefit of that high productivity and high reliability are achieved (see Baba, paragraph 0076).

15. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
16.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423